UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-4480


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

WILLIAM ANDREW REEL, II,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, District Judge. (3:19-cr-00189-FDW-DCK-1)


Submitted: July 27, 2021                                          Decided: August 13, 2021


Before MOTZ, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Robinson Brewer, Asheville, North Carolina, for Appellant. William T. Stetzer,
Acting United States Attorney, Anthony J. Enright, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Pursuant to a written plea agreement, William Andrew Reel, II, pled guilty to

conspiracy to distribute and possess with intent to distribute a mixture and substance

containing a detectable amount of methamphetamine and methamphetamine (actual), in

violation of 21 U.S.C. §§ 841(b)(1)(A), 846, and possession with intent to distribute 50

grams or more of methamphetamine (actual), in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(A).      The district court sentenced Reel to concurrent 360-month terms of

imprisonment, the bottom of the advisory Sentencing Guidelines range. Reel appeals,

raising claims of prosecutorial misconduct and ineffective assistance of counsel. We

affirm.

          When asserting a claim of prosecutorial misconduct, the defendant bears the burden

of showing “(1) the prosecutor’s remarks or conduct were improper and (2) that such

remarks or conduct prejudicially affected [the defendant’s] substantial rights so as to

deprive him of a fair [sentencing proceeding].” United States v. Benson, 957 F.3d 218, 234

(4th Cir.) (internal quotation marks omitted), cert. denied, 141 S. Ct. 934, and cert. denied,

141 S. Ct. 935 (2020). Where, as here, the claim of prosecutorial misconduct was not

raised or presented to the trial court, we review for plain error. United States v. Alerre, 430

F.3d 681, 689 (4th Cir. 2005). “In reviewing for plain error, we must affirm unless an

appellant can show that (1) an error was made, (2) it was plain, and (3) it affected the

appellant’s substantial rights.” Id.




                                              2
      Reel contends that the Government engaged in prosecutorial misconduct by

breaching the plea agreement. Under the plea agreement, the parties agreed to jointly

recommend to the court that, for purposes of the Sentencing Guidelines:

      The amount of mixture and substance containing a detectable amount of
      methamphetamine, a Schedule II controlled substance that was known to or
      reasonably foreseeable by the defendant (including relevant conduct) was at
      least 15 kilograms but less than 45 kilograms for a Base Offense Level of 36.

In Reel’s view, the Government violated the plea agreement because, in reliance on the

information provided by the Government, the court held Reel accountable for 53,111

kilograms of converted drug weight.

      Under the Guidelines, “‘converted drug weight’ . . . refers to a nominal reference

designation that is used as a conversion factor in the Drug Conversion Tables set forth in

the Commentary [(USSG § 2D1.1 cmt. (n.8(D))] . . . to determine the offense level . . .

when combining differing controlled substances.” U.S. Sentencing Guidelines Manual

§ 2D1.1(c) cmt. (n.*K) (2018). In this case, there were differing controlled substances:

methamphetamine and methamphetamine (actual). Under the Drug Conversion Tables, 1

gram of methamphetamine equals 2 kilograms of converted drug weight and 1 gram of

actual methamphetamine equals 20 kilograms of converted drug weight. USSG § 2D1.1

cmt. n.8(D) (Drug Conversion Tables).

      The “53,311 kg” for which Reel was held accountable was not 53,311 kilograms of

methamphetamine, but rather the converted drug weight of 7000 grams (7 kilograms) of

methamphetamine plus 1965.55 grams of actual methamphetamine. The base offense level

for 53,311 kilograms of converted drug weight is 36, USSG § 2D1.1(c)(2)—the base


                                            3
offense level the parties agreed to recommend under the plea agreement. Thus, the

Government did not breach the plea agreement and did not engage in prosecutorial

misconduct.

       Reel contends that trial counsel was ineffective for failing to bring to the district

court’s attention the Government’s purported prosecutorial misconduct.            Claims of

ineffective assistance of counsel will be considered on direct appeal only when the record

conclusively shows that counsel was ineffective. United States v. Benton, 523 F.3d 424,

435 (4th Cir. 2008). To demonstrate ineffective assistance of counsel, Reel must satisfy

the two-part test set out in Strickland v. Washington, 466 U.S. 668 (1984). He “must show

that counsel’s performance was [constitutionally] deficient” and “that the deficient

performance prejudiced the defense.” Id. at 687. Because the Government’s conduct of

which Reel complains did not amount to prosecutorial misconduct, the record does not

show ineffective assistance by trial counsel for failing to raise the matter in the district

court. We therefore decline to address this claim on direct appeal.

       Accordingly, we affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4